Citation Nr: 1232691	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  07-14 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for coronary artery disease. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for coronary artery disease due to VA treatment. 


REPRESENTATION

Appellant represented by:	Michael G. Smith, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to April 1961. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from October 2002, September 2003, June 2004, and May 2005 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In October 2002, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for coronary artery disease due to VA treatment.  The RO declined to reopen the Veteran's previously denied claims for service connection for a low back disorder and PTSD in September 2003.  In June 2004, the RO declined his request to reopen his claims for service connection for heart and stomach disorders, and denied entitlement to a rating in excess of 30 percent for a right inguinal hernia.  The RO denied service connection for hearing loss and tinnitus in May 2005. 

The RO issued a statement of the case in July 2005 addressing, inter alia, the service connection claim for coronary artery disease.  The Veteran did not file a formal substantive appeal with respect to this issue until November 2006 (after receipt of an October 2006 supplemental statement of the case).  However, he testified at an RO hearing in August 2005 continuing to assert his service connection claim for coronary artery disease.  Although the Veteran did not submit a timely formal substantive appeal after the July 2005 statement of the case, he communicated via his testimony at the RO hearing in August 2005 (i.e., within the 60-day time limit) that he wanted to continue his appeal.  Thus, the requirement that he file a formal substantive appeal at that time is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37, 44-45 (2009).  The RO continuing to adjudicate the claim or the Board adjudicating the claim additionally has been determined to constitute a waiver on VA's part of any objection to the timeliness of a substantive appeal.  See Gomez v. Principi, 17 Vet. App. 369 (2003); Rowell v. Principi, 4 Vet. App. 9 (1993).  Also, the RO arguably reset the 60-day time limit when it issued the Veteran a supplemental statement of the case in October 2006 addressing the service connection claim for coronary artery disease and told him of his right to submit a formal substantive appeal, which he subsequently did in November 2006.

As previously mentioned, in August 2005, the Veteran testified during a personal hearing at the RO and, in February 2008, he testified during a hearing conducted via video-conference before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record. 

In a February 2009 decision, the Board denied a rating in excess of 30 percent for the Veteran's service-connected right inguinal hernia; denied his claims for service connection for bilateral hearing loss and tinnitus; declined to reopen his previously denied claim for service connection for a low back disorder; and reopened his previously denied claims for service connection for coronary artery disease, a stomach disorder, and PTSD.  At that time, the Board remanded the reopened claims for service connection for PTSD, stomach, and heart disorders, to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary and procedural development. 

In February 2009, the Board also remanded the matter of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for coronary artery disease due to VA medical treatment for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC was issued in March 2010, and a timely substantive appeal regarding this claim was received in April 2010. 

The Veteran appealed the part of the Board's February 2009 decision that denied entitlement to service connection for bilateral hearing loss and tinnitus to the United States Court of Appeals for Veterans Claims (Court).  In that litigation, a Joint Motion for Remand was filed by the VA General Counsel and the appellant, averring that remand was required due to the recent change in case law regarding the consideration of lay evidence.  See Davidson v. Shinseki, 581 F. 3d 1313 Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In an Order of March 2010, the Court vacated the portion of the Board's decision that denied entitlement to service connection for bilateral hearing loss and tinnitus, and remanded the matters, pursuant to the Joint Motion.  A copy of the Court's Order in this matter has been placed in the claims file. 

In a March 2010 rating decision, the RO granted service connection for gastroesophageal reflux disease (claimed as a stomach disorder including gastroenteritis and ulcers).  The RO's action represents a full grant of the benefits sought as to the Veteran's claim for service connection for a stomach disorder. 

The Board remanded this claim again for additional development in November 2010, as the Veteran had requested another Board hearing, and the RO was still in the process of completing the directives from the Board's February 2009 remand.  The Veteran later withdrew his hearing request in April 2012.  The RO also substantially complied with the directives of the Board's February 2009 remand, specifically following up on efforts to corroborate PTSD stressors, attempting to obtain Social Security Administration (SSA) records, obtaining additional VA treatment records, providing a VA cardiovascular examination, and, as noted above, providing an SOC for the issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for coronary artery disease due to medical treatment.  

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  Unfortunately, as explained in more detail in the remand section below, the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression must be remanded again.  With respect to the other issues, however, the case is ready for appellate review.

Finally, the Board notes that during the course of the appeal the Veteran appointed Michael G. Smith as his accredited attorney via a signed VA Form 21-22a, Appointment of Individual as Claimant's Representative, in January 2011, satisfying the requirements of 38 C.F.R. § 14.631(a).  The Veteran did not limit the attorney's consent; therefore, while Mr. Smith previously only represented the Veteran for his service connection claims for hearing loss and tinnitus that were appealed to the Court, he is now considered to be the Veteran's representative for all claims on appeal.  

The Veteran's new representative has not submitted any recent argument on the Veteran's behalf since the Joint Motion for Partial Remand addressing the service connection claims for hearing loss and tinnitus.  He requested a copy of the Veteran's claims file in January 2011.  The Veteran later requested an appointment to come in and review his file at the RO, which was scheduled for July 2011.  The representative was provided with a copy of the latest Supplemental Statement of the Case (SSOC) in February 2012.  The record also reflects that the RO contacted Mr. Smith in February 2012 about waiving the response time to the SSOC, and the representative declined indicating that he wanted to review the SSOC with the Veteran.  In April 2012, the Board sent the Veteran letters and copied his representative noting that the case was being transferred to the Board and that any requests for submitting additional evidence should be sent to the Board.  The letter also noted that his attorney had received a copy of the letter and suggested that the Veteran consult his representative.  The Board also provided the Veteran's attorney with a copy of the claims file, as requested, in August 2012, satisfying the requirements of 38 C.F.R. § 1.577.  Even though the Board has not received any response from the Veteran's attorney, the Board finds that the attorney has had a reasonable period of time to submit argument on the Veteran's behalf.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The competent and probative evidence of record shows that the Veteran's hearing loss is not related to his active duty service.

2.  The competent and probative evidence of record shows that the Veteran's tinnitus is not related to his active duty service.

3.  The competent and probative evidence of record shows that a heart disability did not manifest during service or within one year of separation from service and is not otherwise attributable to service.

4.  The preponderance of the evidence of record shows that the right heart catheterization and radiofrequency ablation of atrioventricular node conducted at the VA hospital in June 2000 did not proximately cause the Veteran's subsequent complaints of left chest, shoulder, and neck pain, or any other heart disability. 


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in, or aggravated by, active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

2.  Tinnitus was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

3.  A heart disability was not incurred in, or aggravated by, active military service, nor may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4.  The criteria for VA compensation under 38 U.S.C.A. § 1151 for coronary artery disease are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his case, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated in May 2004, February 8 and 10, 2005, and October 2006 informed the Veteran of three of the five elements required by 38 C.F.R. § 3.159(b), as stated above.  The letters do not provide the criteria for assigning effective dates and disability ratings, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claims for service connection for bilateral hearing loss, tinnitus, and coronary artery disease, as well as the claim for benefits pursuant to 38 U.S.C.A. § 1151 for coronary artery disease, are being denied on the merits, no effective date will be assigned, so there can be no possibility of any prejudice to the Veteran.

Regarding the duty to assist, VA obtained the Veteran's service treatment records and copies of the Veteran's VA treatment records.  The Veteran provided copies of private treatment records, statements from his daughter, and internet articles on coronary artery disease.  The RO also provided the Veteran with a VA audiological examination in May 2005, VA examinations addressing the Veteran's claim for benefits pursuant to 38 U.S.C.A. § 1151 for coronary artery disease in September 2002 and December 2009, and a VA examination for coronary artery disease for service connection in July 2011.  The examination reports obtained contain sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The RO also attempted to obtain copies of the Veteran's Social Security Administration (SSA) records, as the record showed that he received SSA disability benefits in 1977 for chronic brain syndrome.  SSA responded in March 2010, however, that the records had been destroyed.  The Veteran was notified on the March 2010 statement of the case and July 2011 Report of General Information of the response from SSA and he had a opportunity to respond.  He also was provided with a letter in July 2011 that the RO had received a negative response from SSA and that a decision would be made based on the evidence of record if no response was received from the Veteran within 10 days from the date of the letter.  In addition, the RO made a formal finding of unavailability of SSA records in July 2011.  The Board finds that the RO has satisfied the requirements of 38 C.F.R. § 3.159(c)(2), (d),(e)(1), and that any further efforts to obtain copies of the SSA records would be futile.

The Veteran has been afforded hearings before a Veterans Law Judge (VLJ) and an RO Decision Review Officer (DRO) in which he presented oral argument in support of his service connection claims for coronary artery disease, bilateral hearing loss, and tinnitus.  The Veteran also was given the opportunity to have a hearing regarding his claim for benefits pursuant to 38 U.S.C.A. § 1151 for coronary artery disease, but the Veteran withdrew his hearing request in April 2012, as noted in the introduction.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearings, the VLJ and DRO did not note the bases of the prior determinations or the elements that were lacking to substantiate the claims.  The VLJ and DRO asked specific questions, however, directed at identifying the criteria for service connection.  The VLJ and DRO did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board or DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ and DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the appellant by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

II.  Service connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  

The third Barr/Savage element is not equivalent to the third Shedden/Caluza element, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology.  Id.  Therefore, in Savage, the Court held that competent evidence is required to demonstrate a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  (explaining that "medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a layperson's observation is competent"). 

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  "Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau, 492 F.3d at 1377, n4.   A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  

Certain chronic disabilities, including sensorineural hearing loss and coronary artery disease, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

A.  Hearing Loss and Tinnitus

The Veteran contends that his current hearing loss and tinnitus are the result of noise exposure during service, and that these disorders should therefore be service connected. 

The Veteran testified at the Board hearing that he started having problems with his hearing loss while on the pistol range in Ethiopia.  He indicated that they did not have ear plugs and that he was on the pistol range once or twice a week.  He noted that he had hearing loss in service but it was not as bad as it is now.  He testified that the doctors started noticing hearing loss in the 1980s because he was trying to read lips; and that a doctor told him that his hearing loss could be related to traveling through explosions that were set up for military training.  With respect to tinnitus, he testified that he first started noticing ringing in his ears in the mid to early 1980s.  

Service treatment records do not show hearing loss or tinnitus.  On service discharge examination in April 1961, the Veteran denied ear trouble, his clinical evaluation was normal, and his hearing was 15/15 per whispered and spoken voice testing.  

Sixteen years after leaving service, the Veteran was evaluated by a neurologist for sequela of head trauma while working on a towboat.  The July 1977 examination was negative for complaint of tinnitus and hearing loss.  A note dated in June 1978 reported treatment for right aural pain of unknown origin.  That examination was negative for complaint of hearing loss and tinnitus. 

A February 2000 VA primary care record notes complaints of feeling blocked in both ears.  The provisional diagnosis was middle ear disease.   A May 2000 VA ear, nose, and throat (ENT) examination report shows complaints of decreased hearing for "years" since 1983-1984.  

An audio consult was ordered, but there are no further records of hearing loss treatment until a subsequent February 2001 audiology consult, which is also the earliest VA notation of hearing loss.  The history was of pressure equalizing tubes 25 years prior, with periodic tinnitus and aural pain of the right mastoid.  Due to an asymmetry to the hearing loss, an auditory brainstem response test and ear, nose, and throat evaluation were recommended.  The assessment was mild to severe sensorineural hearing loss in the right ear and moderate to severe sensorineural hearing loss in the left ear.  Word recognition scores were poor in both ears.

On VA examination in May 2005, the examiner reviewed the Veteran's claims file and medical records and stated that the claims folder had a number of physical examinations, all of which categorized the Veteran's hearing as normal using whispered and spoken voice tests.  The examinations were likewise negative for tinnitus. 

The VA examiner in 2005 noted that the Veteran served in the Army from 1957 to 1961 as a security guard in the military police, and that he was not in combat.  The Veteran reported having no recollection of hearing problems at the time of his discharge from service.  The examiner noted military noise exposure from weapons training and weapons qualification, nonmilitary noise exposure from farming most of the Veteran's life, as well as construction and riverboat work, and nonoccupational noise exposure from shotguns for dove and duck hunting.  The Veteran felt that his tinnitus started around 1987 or 1988. 

Concerning tinnitus, the examiner felt that it was less likely than not a consequence of acoustic trauma in service, since by history it was not present until about 25 years after service, and also because the Veteran's neurological examination in the 1970s did not find it.  The examiner felt that it was more likely that the Veteran's tinnitus had a relation to post-service factors. 

On the authorized VA audiological evaluation in May 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
60
80
65
LEFT
55
70
70
65
60

Speech recognition scores, using the Maryland CNC test, were 78 percent in the right ear and 60 percent in the left ear.  Thus, the Veteran meets VA's definition of hearing loss disability in 38 C.F.R. § 3.385 (2011). 

The examiner found the Veteran to have bilateral sensorineural hearing loss which was less likely than not related to acoustic trauma experienced in the military.  He noted that there was no evidence of hearing loss for at least 30 years after service, and that the neurological evaluations of the 1970s and the evaluation for right aural pain were negative for complaints of hearing loss and tinnitus.  It appeared more likely than not that the Veteran's hearing loss was due to age and post service factors such as occupational noise exposure and health. 

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's claimed hearing loss and tinnitus are not related to any event in service.  In making this determination, the Board finds it significant that the only evidence of record indicating a possible nexus between any current hearing loss and tinnitus and his military service are the Veteran's assertions. 

The Board acknowledges that the Veteran is competent to report that he has continued to experience hearing loss since service, and ringing in his ears since the 1980s.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that he was exposed to acoustic trauma in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

It is within the Veteran's realm of personal knowledge whether he had exposure to loud noises in service, and has continued to experience hearing loss since that time, and ringing in his ears since the 1980s.  The Veteran served in the Army in the military police; thus, it is reasonable to deduce that he would have been exposed to noise from ammunition fire and training exercises.  However, the Board finds that the Veteran's statements are not credible with respect to the onset and continuity of his hearing loss symptoms.  He has had somewhat inconsistent statements regarding the onset of his hearing loss.  He testified at the Board hearing that he first noticed his hearing loss in service.  However, the May 2000 VA ENT examination report shows he reported onset of hearing loss in 1983-1984 (some 22 years after discharge); and on VA examination in May 2005 he indicated that he did not recall having any hearing problems at discharge from service.  Therefore, with respect to the onset of experiencing hearing loss, the probative value of the Veteran's lay assertions is diminished and the Board cannot rely on his statements.  

With respect to tinnitus, the Veteran has reported that this disability started in the 1980s, many years after his separation from service.  Thus, there is no competent lay evidence of record showing the presence of tinnitus during service and/or a continuity of symptoms since service.

Even if the Veteran's statements regarding the onset of the hearing loss were credible, it does not follow that any present hearing loss is necessarily related to any demonstrated continuous symptomatology.  While the Veteran is competent to state that he has suffered from symptomatology in his ears since service, he is not competent to determine the underlying cause of the symptoms, i.e., hearing loss disability, etc.  

The Veteran contends that his current hearing loss and tinnitus are related to his exposure to acoustic trauma in service; however, there is no competent medical evidence or opinion to corroborate these contentions. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinions are insufficient to provide the requisite nexus between an in-service event or injury and any current disability because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the etiology of any hearing loss and tinnitus disabilities are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation. 

Additionally, as the Veteran's first finding of hearing loss was in 2001, approximately 40 years after discharge from service, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board also finds it significant that a VA examiner in May 2005 found that after reviewing the claims file and pertinent medical history that the Veteran's hearing loss and tinnitus were not related to acoustic trauma in military service, but rather more likely than not due to age and post service factors such as occupational noise exposure and health.  The rationale for the opinion was that by history the tinnitus was not present until about 25 years after service, and there was no evidence of hearing loss for at least 30 years after service; also the Veteran's neurological examination in the 1970s did not find hearing loss or tinnitus.  The probative value of the May 2005 examiner's opinion is high as the examiner was fully informed of the Veteran's medical history, provided a fully articulated rationale, and the opinion was supported by a reasoned analysis.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

With respect to the Veteran's statement that a doctor told him that his hearing loss could be related to traveling through explosions that were set up for military training, the Board finds any such opinion to be less persuasive than the opinion of the May 2005 VA examiner which was supported by a fully articulated rationale.  The basis or rationale for the opinion, as relayed by the Veteran, is not known.  The Veteran's private treatment records have been obtained and reflect no such opinion.

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's current hearing loss and tinnitus had their onset during active service or are related to any in-service disease, event, or injury.  See 38 U.S.C.A. §  1131.  Accordingly, the Board finds that the criteria for service connection for hearing loss and tinnitus are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

B.  Coronary Artery Disease

The Veteran seeks service connection for coronary artery disease.  He testified at the August 2005 RO hearing that he had chest pains in service in Ethiopia and that they did not have the right equipment to evaluate him but checked him out and said that nothing was wrong with him.  The Veteran further noted that the service treatment records show he had an artifact which overlay the right chest on x-ray in 1958 and that this had progressed into coronary artery disease.  He also stated that he had a heart attack in March 1962 (within one year of his April 1962 discharge) but that the hospital records related to this treatment had been destroyed and the treating physician had died in 1999.  He indicated that after this he sought VA treatment in 1980 at the time of his wife's death and was found to have a possible heart attack with extreme angina.  He also indicated that the doctor told him that x-rays showed an old infarction, which the Veteran thought could have been from the earlier heart attack.

The Veteran testified at the Board hearing in February 2008 that he had chest pains in service and they did not diagnose what it was.  He further stated that none of the doctors during his post-service treatment had told him that his heart condition could be related to service.

Service treatment records reveal a slight uncoiling of the aorta and minimal tortuosity of the descending thoracic aorta in October 1957, and complaints of fullness of the heart in July 1959.  The Veteran reported a history of chest pain four days later.  Chest x-rays in November 1957 and March 1958 were negative.  An April 1961 separation examination showed a normal clinical evaluation of the heart. 

After service, the Veteran sought hospital treatment in March 1980 with complaints of chest pain.  It was noted that the Veteran had a past history of supposed myocardial infarction in 1962 and was on Nitrobid; and that he had similar chest pain in the past and had been evaluated by a cardiologist for this problem.  He was admitted to the Intensive Care Unit.  The final diagnosis was chest pain secondary to probable coronary artery disease and ischemic heart disease.    

VA treatment records dated from May 1984 to October 1984 show treatment for chest pain.  In July 1984 it was noted that they could not rule out angina.  He was assessed as having hypertension in October 1984 and continued to have chest pain, but it was noted that there was no evidence of cardiac damage.

A letter from a private physician in November 1984 notes that the Veteran had been treated for "ischemic heart disease" in March 1980, though the heart disease had not been proven.  He had typical angina aggravated by exertion and relieved by nitroglycerin.  

VA treatment records dated from January 1992 to August 1996 show findings of atherosclerotic heart disease and increased angina.  In November 1992 he was admitted for increased frequency and duration of chest pain that was relieved by nitroglycerin.  On admission the electrodiagram showed bradycardia with a rate of 52, with a normal rhythm.  It was noted that a Persantine Thallium was obtained in November 1992 that was read out as normal.  He also had a cardiac catheterization in November 1992 that revealed normal coronaries and left ventricular function.  The report indicated that cardiology felt that his chest pain and shortness of breath was probably secondary to coronary spasm since he had a documented myocardial infarction in 1980, with clean coronaries and now again had clean coronaries.  The cardiology report also noted that the myocardial infarction in the past could have been due to a thrombus with spontaneous resolution.

A December 1997 VA primary care record shows an assessment of hypertension in poor control and stable coronary artery disease.  In April 1999, a VA treatment record notes that the Veteran had a history of exertional and non-exertional chest pressure, which had been occurring off and on for the last several years.  He underwent a cardiac catheterization in 1992, which showed normal coronary arteries and normal left ventricle function.  He also reportedly underwent a multigated (radionuclide) angiogram (MUGA) in 1992, which showed an ejection fraction of 64%.  On present examination a ventriculography showed overall normal left ventricular wall motion and normal left ventricular systolic function.  Ejection fraction was estimated at greater than 55%.  The coronary anatomy showed 30% mid-stenosis at the second diagonal left anterior descending (LAD).  The impression was mild coronary artery disease involving the mid-LAD.  The cardiologist also recommended considering a secondary cause of the chest pain.  

The Veteran was admitted into the hospital from June 1999 to July 1999 with bradycardia and near syncope and had a pacemaker placed.  It was noted that in June 1999 he had undergone right inguinal hernia repair and post-operatively he developed bradycardia and hypotension; and in July 1999, he had a permanent pacemaker put in.  

In June 2000, the Veteran was treated for supraventricular tachycardia, which was diagnosed on Holter monitor.  It was noted that he had comorbidities of coronary artery disease, lower extremity deep vein thrombosis, hypertension, and hyperlipidemia.  He also had a long history of palpitations and recurrent atrial tachycardia.  He underwent an atrioventricular nodal ablation.  The study revealed no atrial or ventricular inducible arrhythmia.

Thereafter, the Veteran continued to receive treatment for his coronary artery disease and pacemaker monitoring.  A May 2002 VA vascular surgery note shows the Veteran was referred for finding of dissecting aorta on CT scan.  He had been seen in neurosurgery with a finding on CT scan of "atherosclerotic distal abdominal aortic disease with chronic intimal dissection."  The dissection of aorta was reviewed and was not indicative of surgical correction.  He also had some claudication that was not limiting his activity.  

A February 2003 VA cardiology consult shows the Veteran reported having left-sided chest pain and sometimes around the pacemaker, triggered most of the time by moving the left shoulder or any pressure on the chest that lasted about 5 to 10 minutes, sometimes relieved by nitroglycerin.  The pain radiated to the left shoulder and neck but there were no associated symptoms except for some sweating.  The pain was not triggered by exercise and could even start at rest and got worse with left shoulder movement.  It was noted that the Veteran's pain was more musculoskeletal in origin; it was reproducible but not related to exercise even though it responded to nitroglycerin.  It was less likely to be angina in origin.

A June 2003 VA treatment record notes that the Veteran was still having chest pressure and that cardiology was reconsulted and did not believe that the chest pain was cardiac in etiology, rather more likely musculoskeletal.  He also had a normal Persantine Cardiolite myocardial perfusion study with no finding suggestive of ischemia or prior infarction.  

The Veteran submitted an internet article on aortic valve stenosis and coronary artery disease dated in November 2003.  The article noted that typical symptoms of angina included pain in the center of the chest under the breastbone that might travel to the back, shoulder, or jaw, usually on the left side.  It also was noted that a sensation of squeezing or pressure in the chest was more common than actual pain.  The article noted that many people with aortic stenosis had chest pain (angina) but did not have coronary artery disease.

A January 2004 VA treatment record shows a normal Persantine myocardial perfusion study without change from the normal studies in August 2002 and May 2001; there also was normal left ventricular ejection fraction of 57%; and normal end-diastolic volume of 89mL with an end-systolic volume of 39mL.  The primary diagnostic code was normal.

In February 2004, the Veteran was treated in the hospital for syncope, coronary artery disease, angina, and hyperlipidemia.  The echocardiogram showed overall normal cardiac functioning and interrogation of the pacemaker showed that it was functioning 100 percent without any problems.  Cardiac enzymes were negative; no acute changes were seen on EKG during telemetry; another set of cardiac enzymes and EKG were done with chest pain in February 2004, which showed no abnormality.  The Veteran was discharged in stable condition and told they could not determine the cause of his syncope and that he should continue with cardiology follow-up for increasing chest pains.  

The Veteran's daughter, a licensed practical nurse, indicated in February 2008 that the Veteran's cardiac problems were ignored in 1959 when he complained of a feeling of fullness of the heart.  She stated that if appropriate testing and treatment had been done in the 1950s it was possible that he would not have had a pacemaker inserted in July 1999.

An August 2006 VA clinical study of heart functioning showed normal left ventricular internal dimensions; normal left ventricular wall thickness; they were unable to assess left ventricular wall motion; there was grossly normal left ventricular systolic function with estimated left ventricular ejection fraction of 50%; there was diastolic dysfunction with impaired filling pattern.  There was mild aortic valve sclerosis without stenosis.  Trace aortic insufficiency was noted.  There mildly dilated aortic root diameter.  There was no pericardial effusion seen.

In December 2009, the Veteran underwent VA examination as part of his claim for benefits pursuant to 38 U.S.C.A. § 1151.  It was noted that the claims file was reviewed and that the Veteran had a long history of episodes of left lateral chest pain.  This had been diagnosed as angina and myocardial infarction on several occasions in 1962, 1980, and 1992, but there was no documentation of having actually had a myocardial infarction.  He currently took 1-3 nitroglycerin tablets 2 to 3 times weekly for these episodes of pain.  The examiner found that the episodes were atypical for angina in that they involved the left lateral chest more than the precordial area; they were not precipitated by exertion and it was questionable whether they were relieved by nitroglycerin or whether they simply subsided after a brief period of rest.  A Persantine Cardiolite Stress test in 2006 was negative, lending further support to the probability that these episodes were not angina.  The diagnoses included arteriosclerotic heart disease by history but this could not be confirmed by Persantine Cardiolite stress test in 2006; and the pain was atypical for angina for reasons discussed above.  It was not possible to repeat the Veteran's stress test due to back and joint problems and his age.  It would require cardiac catheterization to document the presence of arteriosclerotic heart disease.  The second diagnosis was musculoskeletal, chest, and shoulder pain, consistent with costochondritis and arthritis of the left shoulder.

The Veteran underwent VA cardiology examination in July 2011 to determine whether the Veteran had any present coronary artery disease related to his military service.  The examiner reviewed the service treatment records and stated that he could not find any documentation of hypertension or any symptoms consistent with coronary artery disease.  The Veteran had a history of supraventricular arrhythmia requiring a pacemaker implantation in 1999 with a replacement of the pacemaker in 2009.  He was diagnosed with angina and myocardial infarctions on several occasions beginning in the 1960s but there was no actual documentation of myocardial infarctions.   

The examiner noted that the Veteran's last Persantine Cardiolite study was performed in 2006 and showed no evidence of ischemia; there was some thinning with hypokinesis.  His ejection fraction was 46% and his last electrocardiogram was pace maker rhythm.  The Veteran stated that he had stable chest pain about three to four times a month that was immediately relieved with nitroglycerin.  He denied any paroxysmal nocturnal dyspnea or edema.  He denied coronary artery bypass grafting or stenting.  He also denied pericarditis, endocarditis, syphilitic heart disease, cardiac transplantation, coronary artery disease, mitral valve disease, or surgery.  He denied syncope or near syncope.  He could ride a riding lawnmower and did some yard work.  He could walk 150 feet and do some minimal lifting.  The examiner would estimate his metabolic equivalent of tasks to be 3 to 4.  Objective metabolic equivalent of tasks could not be performed due to his using a cane and his age.

Among other medications, he presently took aspirin 81mg for his cardiac disease and nitroglycerin sublingual for chest pain.  Due to his ejection fraction being 46, he had some minimal heart failure.  He did not require an internal pacemaker.  After examining the Veteran, the impression was atherosclerotic heart disease by history.  

The examiner found that after reviewing the service treatment records, medical history, and physical examination, there was no objective medical data that the Veteran had any type of heart disease while in the service.  On medical record review, his first episode of heart problems was in the 1960s.  He had a negative Persantine thallium test in 1992, which meant there was no ischemia noted.  In 1999, the Veteran had some minimal coronary artery disease of the circumflex and left anterior descending.  Due to the normal Persantine test in 1992 and the minimal disease in 1999, it was the examiner's opinion that the Veteran's coronary artery disease was again not present or related to his service activity.  This was more likely than not a progression of aging and his essential hypertension.  

The Veteran had another Persantine Cardiolite test performed in July 2011.  The impression was that myocardial images were without evidence of ischemia.  Marked thinning of the apex with regional hypokinesis was noted.  Subjectively the ejection fraction was estimated in the low 50s percentile.  The calculated ejection fraction was 46%.  The primary diagnostic code was abnormality.

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran does not have a heart disability related to any event in service.  

The Board acknowledges that the Veteran is competent to report that he has continued to experience chest pain since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that he experienced chest pain in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

It is within the Veteran's realm of personal knowledge whether he experienced chest pain in service, and has continued to experience such symptoms since that time.  The Veteran's statements also are credible as they have been consistent throughout the record and are also consistent with his service treatment records, which document a complaint of chest pain and a feeling of a fullness of the heart.  The treatment records also note a slight uncoiling of the aorta and minimal tortuosity of the descending thoracic aorta in October 1957.

However, as noted above, it does not follow that any coronary artery disease or other heart disability is necessarily related to any demonstrated continuous symptomatology.  While the Veteran is competent to state that he has suffered from chest pain in service and since then, he is not competent to determine the underlying cause of the symptoms, i.e., coronary artery disease, myocardial infarction, supraventricular arrhythmia, etc.  

The Veteran contends that his current coronary artery disease is related to his military service; however, the Veteran's opinions are insufficient to provide the requisite nexus between an in-service event or injury and any current disability because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the etiology of any coronary artery disease are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation.  

With respect to the Veteran's statements that he had a heart attack in 1962, while the Veteran is not competent to say that chest pain equals myocardial infarction, he is competent to report a contemporary medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran's assertions regarding the presence of a heart attack are outweighed by the opinion of the VA examiner in July 2011 who reviewed the record and noted that there was no actual documentation of myocardial infarctions in the 1960s and that the Veteran had a negative Persantine thallium test in 1992, which meant that there was no ischemia.  In 1999, he had some minimal coronary artery disease.  Thus, while the examiner stated that review of the medical records showed the first episode of heart problems was in the 1960s, the examiner also confirmed that there was no actual medical documentation of ischemia or myocardial infarction in the 1960s; and thus, appeared to be relying only on the Veteran's reported history.  As noted above, while the Veteran is competent to report chest pain and continued symptomatology, he is not competent to diagnose himself with heart disease or heart attack; and without supporting medical evidence of this, his assertions are merely speculation.  

Other medical evidence of record also shows that the presence of myocardial infarction in the 1960s was somewhat doubtful and suggests that the chest pain is not related to his heart problems.  In March 1980, a VA hospital record notes that he had a past history of supposed myocardial infarction in 1962 (emphasis added).  In October 1984, it was noted that he was having chest pain but that there was no evidence of cardiac damage.  A letter from a private physician in November 1984 notes that the Veteran had been treated for "ischemic heart disease" in March 1980, though the heart disease had not been proven.  In November 1992, VA cardiologists felt that the Veteran's chest pain and shortness of breath was probably secondary to coronary spasm since he had a documented myocardial infarction in 1980, with clean coronaries and now again had clean coronaries.  The cardiology report also noted that the myocardial infarction in the past could have been due to a thrombus with spontaneous resolution.  A February 2003 cardiology report notes that the Veteran's complaints of chest pain were more musculoskeletal in origin.  Again, in June 2003, cardiology was reconsulted and did not believe that the chest pain was cardiac in etiology, rather more likely musculoskeletal.  He also had a normal Persantine Cardiolite myocardial perfusion study with no finding suggestive of ischemia or prior infarction.  Finally, the VA examiner in December 2009 found that the episodes of chest pain were atypical for angina and that it was more likely that the Veteran's chest pain was musculoskeletal in nature.

It is also worth mentioning that there is no actual record of a heart attack in 1962.  While lack of contemporaneous medical records does not, in and of itself, render the Veteran's lay evidence not credible, it may be a fact that the Board can consider and weigh against a Veteran's lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (noting that "evidence of a prolonged period without medical complaint" may be considered in determining whether a claimant's condition is related to service).  In this case, there is no medical evidence of any treatment for coronary artery disease within one year after military discharge or until 1984, and possibly not until 1999, when he was actually formally diagnosed with mild coronary artery disease.  There also were no medical findings of supraventricular tachycardia until 2000.  This is not simply a matter of the absence of medical evidence, as medical professionals throughout the years have been somewhat doubtful that the Veteran actually had a heart attack in the 1960s and that his continued complaints of chest pain were related to heart problems, as the clinical findings did not support this.

Therefore, the Board does not find any probative evidence to support the Veteran's assertions that he had a heart attack in 1962.  As the Veteran's first medical finding of probable coronary artery disease is in 1980, approximately 19 years after discharge from service (and arguably even later than that in 1999), service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board also finds it significant that a VA examiner in July 2011 found that after reviewing the claims file and pertinent medical history that the Veteran's coronary artery disease was not related to military service, but rather more likely than not due to the progression of his hypertension and aging.  The rationale for the opinion was that there was no documentation of hypertension or any symptoms consistent with coronary artery disease in the service treatment records; there was no actual documentation of myocardial infarctions in the 1960s; the Veteran had a negative Persantine thallium test in 1992, which meant that there was no ischemia; and in 1999 he had some minimal coronary artery disease.  The probative value of the July 2011 examiner's opinion is high as the examiner was fully informed of the Veteran's medical history, provided a fully articulated rationale, and the opinion was supported by a reasoned analysis.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran's daughter, who noted that she is a Licensed Practical Nurse working for a psychiatrist, stated in February 2008 that she felt the Veteran's cardiac problems were ignored in service when he complained of a "feeling of fullness of heart."  While the Veteran's daughter is a medical professional, she has not provided any rationale for her opinion, nor has she shown that she has the requisite medical knowledge to make an assessment that symptoms in service were related to the Veteran's coronary artery disease.  As she stated, she is a licensed nurse, but she is working in the field of mental health.  Weighing her cursory opinion without supporting rationale with that of the VA examiner in July 2011 who did provide a rationale for the opinion, the Board assigns a higher probative value to the VA examiner's opinion.

With respect to the internet article on coronary artery disease and aortic valve stenosis, this article does not relate to the Veteran's specific medical history, and at most, would only raise a possibility of a relationship between the Veteran's complaints of chest pain being due to heart disease related to military service.  The medical literature does not show any actual relationship in the Veteran's case. See Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991).

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that any current coronary artery disease had its onset during active service or is related to any in-service disease, event, or injury; or was manifest within one year of the Veteran's discharge.  See 38 U.S.C.A. §§ 1131, 1133.  Accordingly, the Board finds that the criteria for service connection for coronary artery disease are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

III.  38 U.S.C.A. § 1151 coronary artery disease

The Veteran's claim for 38 U.S.C.A. § 1151 benefits was submitted in 2001.  For claims filed on or after October 1, 1997, the provisions of 38 U.S.C.A. § 1151  require that entitlement to benefits for any injury or disease resulting from VA treatment be established by proof of fault or accident on the part of VA. 38 U.S.C.A. § 1151  (West 2002); see VAOPGCPREC 01-99 (February 16, 1999). 

Compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service-connected.  A disability or death is a qualifying additional disability if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151  (West 2002). 

VA regulations governing the adjudication of claims for benefits under 38 U.S.C.A § 1151(a)  were amended, effective September 2, 2004. 69 Fed. Reg. 46,426  (Aug. 3, 2004) (codified at 38 C.F.R. § 3.361 ).  The new regulation implements the current provisions of 38 U.S.C.A. § 1151 .  The regulations have no retroactive effect and, in any event, merely implement existing law.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).  The RO considered the new regulation in March 2010 and the Veteran had opportunities to submit evidence before and after that decision.  Therefore, the Board finds the Veteran is not prejudiced by this decision.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

To determine whether additional disability exists within the meaning of § 1151, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately. 38 C.F.R. § 3.361(b). 

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause. 38 C.F.R. § 3.361(c)(1). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 38 C.F.R. § 3.361(d). 

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.

The Veteran asserts that his heart condition was further exacerbated by treatment at the VAMC in Little Rock, Arkansas in June 2000.  In a June 2002 statement, he indicates that an arteriogram performed caused problems with a laser intervention; and that he never gave consent to any of the treatment given except for the arteriogram.  He later stated in August 2002 that cardiac artery disease, angina pectoris, ischemic heart, descending and uncoiling aorta, and destruction of the heart's electric system were conditions related to his claim pursuant to benefits under 38 U.S.C.A. § 1151.

The Veteran testified at the RO hearing in August 2005 that he had a pacemaker in his heart and VA treatment providers "went in and killed the electric system in the heart without talking to [him] or [his] family about what they did."  (See August 2005 RO hearing transcript, p4.)  He noted that they had wanted to do a heart catheter but instead they did an ablation; the doctor told him he thought this was best.  The Veteran recalled telling the doctor that he had not discussed this with the Veteran or his family and the doctor never gave him an answer to that.

The treatment in question involves a right heart catheterization and radiofrequency ablation of atrioventricular (AV) node that was performed at the VA hospital in Little Rock on June 13, 2000.  The report notes that the Veteran's principal diagnosis was supraventricular tachycardia.  Comorbidities included coronary artery disease, lower extremity deep vein thrombosis, hypertension, and hyperlipidemia.  The procedure, AV nodal ablation, His and right bundle, was performed after the Veteran had recurrent atrial tachycardia.  The results of the study were that there was no evidence of inducible AV nodal reentry, orthodromic reciprocating tachycardia, or atrial flutter.  Isoproterenol infusion did not reproduce the Veteran's supraventricular tachycardia.  Repeat atrial study failed to induce sustained or nonsustained atrial arrhythmia.  The Veteran was felt to have recurrent atrial tachycardia that could not be precipitated in the laboratory.

Postprocedure, the Veteran was monitored in the Cardiac Care Unit.  Lower extremity Doppler examination on June 14, 2000 revealed a deep venous thrombosis in the left groin region.  The Veteran was started on Heparin and Coumadin that night.  After three days of Coumadin, he was found to be ready for discharge.  Follow-up treatment from June 28, 2000 to June 29, 2000 notes that the Veteran had practically nothing pertinent on physical examination and systemic examination, and general physical examination was within normal limits.

The Veteran underwent VA examination in September 2002 to address his claim.  The examiner noted that the Veteran had a history of recurrent supraventricular tachycardia on June 13, 2000 and that a VA doctor did a right heart catheterization and radiofrequency ablation of his atrioventricular node; His and right bundle due to recurrent atrial tachycardia.  Postoperatively the Veteran was monitored and later had repeat electrophysiologic studies and no inducible atrial or ventricular arrhythmia was produced.  The Veteran developed venous thrombosis and was on Coumadin for a period of time, but was off of that now without recurrence.  His main complaint was that he was having some pain in his left chest, shoulder, and neck, particularly when he turned his head to the right, which he thought was due to the ablation procedure that he had.  On physical examination the heart had regular rhythm without murmurs and no arrhythmias.  The impression was previous supraventricular tachycardia, recurrent, with radiofrequency ablation of the AV node, His and right bundle.  The examiner stated that in his opinion the Veteran sustained no damage to his heart from the radiofrequency ablation procedure other than what was expected to suppress the supraventricular tachycardia.  In his opinion, the current symptoms of pain in his left chest, shoulder, and neck, particularly when he turned his head to the right, were not related to his previous ablation procedure or any treatment that he received at the VA hospital.

A February 2003 VA cardiology consult shows the Veteran reported having left-sided chest pain and sometimes around the pacemaker, triggered most of the time by moving the left shoulder or any pressure on the chest that lasted about 5 to 10 minutes, sometimes relieved by nitroglycerin.  The pain radiated to the left shoulder and neck but there were no associated symptoms except for some sweating.  The pain was not triggered by exercise and could even start at rest and got worse with left shoulder movement.  It was determined that the pain was more likely musculoskeletal in origin.  Cardiology was consulted again in June 2003 and it was again noted that the chest pain was not found to be cardiac but musculoskeletal in origin.

The Veteran underwent another VA examination in December 2009 to address his claim.  The examiner noted a review of the claims file and that the Veteran had a long history of episodes of left lateral chest pain that had occurred a number of years prior to his procedures in 2000.  The examiner determined that the episodes of chest pain were atypical for angina in that they involved the left lateral chest more than the precordial area; and they were not precipitated by exertion.  It was questionable whether they were relieved by nitroglycerin or whether they simply subsided after a brief period of rest.  It was also noted that a Persantine Cardiolite Stress test in 2006 was negative lending further support that these episodes were not angina.  In 2000, the Veteran had some episodes for tachycardia and underwent a nodal ablation and pacemaker implantation.  Subsequent to that, and he is not sure exactly how soon, he began having episodes of pain in the left pectoral area radiating into the left shoulder and arm.  The pain was not episodic but was present daily, occasionally worsening.  In the examiner's opinion this was entirely different from the left lateral chest pain for which he took nitroglycerin.

On physical examination, the Veteran had a pacemaker present in the left pectoral area.  There was no tenderness around or above the pacemaker.  He had quite distinct tenderness along the left costochondral junctions of the second, third, and fourth ribs.  He also had quite significant tenderness in the anterior aspect of the left shoulder.  Range of motion of the shoulder was significantly reduced and he had severe pain in the shoulder and left lateral chest with elevation of his arm or abduction of his arm above 90 degrees.  The Veteran stated that the pain frequently was precipitated by elevating his arm or raising his arm in the shower.  He had a regular cardiac rhythm at a rate of 72 per minute without murmur, click, or gallop.

The diagnosis was arteriosclerotic heart disease by history.  It was noted that this could not be confirmed by Persantine Cardiolite stress test in 2006 and that the chest pain was atypical for angina, as discussed above.  The examiner further found that even if the Veteran did have arteriosclerotic heart disease this would clearly predate the ablation procedure and the pacemaker.  The other diagnosis was musculoskeletal, chest, and shoulder pain, consistent with costochondritis and arthritis of the left shoulder.

The examiner determined that it was unlikely that the ablation procedure would have any relationship to subsequent musculoskeletal pain of this type and the pain clearly appeared to be related to the chest wall and shoulder, and not to the pacemaker itself.  The examiner saw no evidence of any additional disability arising from negligence, carelessness, poor judgment, or lack of skill in relation to the ablation procedure or the 2000 pacemaker implant.  It was more likely than not that the Veteran's shoulder, arm, and chest pain was musculoskeletal in nature and its onset at the time of the above procedures was "coincidental."  (The Board notes that the report actually reads, "its onset at around the above procedures is going to dental," but finds that this was a typographical error and has interpreted the logical conclusion of the sentence to be "coincidental.").  The examiner also found that it was unlikely that the shoulder, arm, and chest pain was an unforeseen consequence of the procedures.

The primary hurdle in asserting a claim for benefits pursuant to the provisions of 38 U.S.C.A. § 1151 is that there is an additional disability that was caused by VA treatment.  The medical evidence does not show that the Veteran has cleared this hurdle.  Initially, the VA examiner in September 2002 offered a somewhat equivocal opinion that while on the on hand, the Veteran's complaints of left chest, shoulder, and neck pain were not related to the ablation procedure or any VA treatment; on the other hand, the examiner also found that the Veteran sustained no damage to his heart from the radiofrequency ablation procedure other than what was expected to suppress the supraventricular tachycardia.  As the examiner seemed to be suggesting in the latter part of the opinion that there was additional disability, it is not clear what the examiner ultimately found regarding this mater.

In the December 2009 opinion, the VA examiner found that the Veteran's shoulder, arm, and chest pain, while different than the pain complained of prior to the procedure, was not, in fact, due to the ablation procedure.  The examiner found that the pain was musculoskeletal in nature and not cardiac in nature and that it was just a coincidence that the complaints of pain in the left chest, neck, and shoulder started around the time of the ablation procedure.  VA treatment records in 2003 also support the premise that the Veteran's complaints are not related to his heart but are related to musculoskeletal problems.

The medical evidence shows that the Veteran had complaints of chest pain prior to the ablation procedure in June 2000, and continued to have complaints of chest pain after the procedure, though the examiner in December 2009 determined that these were different complaints, as the nature of the pain was constant, rather than episodic as it had been before.  Nonetheless, the December 2009 examiner determined that the complaints of chest, neck, and shoulder pain were not related to the ablation procedure and that it was just a coincidence that the pain started around the time of the June 2000 procedure.  The examiner determined that the chest pain was not angina or related to the Veteran's heart problems, including the insertion of the pacemaker or the ablation procedure.  It is not clear the extent to which the Veteran's complaints of chest, neck, and shoulder pain can be considered a disability.  Pain alone, without a diagnosed or identifiable underlying condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  But even if the chest, neck, and shoulder pain can be considered a disability, there is no probative evidence that the June 2000 ablation procedure caused these complaints.  As noted above, merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause. 38 C.F.R. § 3.361(c)(1). 

In addition, the examiner noted that the Veteran's history of arteriosclerotic heart disease was questionable, but even if he did have this disability, it existed prior to the June 2000 ablation procedure and was not related thereto.  Therefore, no heart disability was shown to have been caused by the VA treatment in June 2000.

In summary, the evidence shows that the VA ablation procedure conducted in June 2000 did not proximately cause the Veteran's subsequent complaints of left chest, shoulder, and neck pain, or any heart disability.  The Board notes that the Veteran's opinions regarding whether there additional disability caused by VA care he received in June 2000 are not competent, as he is a layperson.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

As the medical evidence does not show that there was additional disability caused by VA treatment, the Veteran's claim is not satisfied, and there is no need for an analysis of whether there was informed consent, whether VA treatment providers failed to exercise the degree of care that would be expected of a reasonable health care provider, or whether the complaints of chest pain or heart problems were proximately due to events not reasonably foreseeable as a consequence of VA treatment. 

In light of the above, VA compensation under 38 U.S.C.A. § 1151  for coronary artery disease is not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for coronary artery disease is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for coronary artery disease due to VA treatment is denied.

REMAND

Unfortunately, another remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran seeks service connection for an acquired psychiatric disorder to include PTSD and depression.  He has submitted statements and testimony that his stressors include having a buddy of his killed during a training exercise in Fort Carson, Colorado, and being beaten with a whip by a local person when he was stationed in Ethiopia.  He said that he was a Military Police Officer in the Army posted in Ethiopia and that he was severely beaten by a local Ethiopian, as many of the locals were not happy by the military presence.  He said that it was made light of by the infirmary and that a note was not made in his treatment records, other than noting a cut under his eye.  He stated that he was pretty shaken up by this incident and had not ever been able to get completely over this.  He also said that he was told in service that he needed psychiatric treatment when he was at Fort Bragg, North Carolina, but that he was shipped out before starting any treatment.  

The RO made efforts to corroborate the stressor of the servicemember being killed during a training exercise, but responses from the service department were negative.  However, the record also shows diagnoses of depression that are considered part of the Veteran's claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In light of Clemons, the Veteran's claim for service connection for "PTSD" has been re-characterized as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, as reflected on the cover page.

As the Veteran's assertions of PTSD are based, in part, on a personal assault suffered in service, the Veteran should be notified of the alternative sources of information that can be used to corroborate the event, where he states a local Ethiopian beat him with a whip, pursuant to 38 C.F.R. § 3.304(f)(3).  None of the VCAA letters in the claims file reflect that the Veteran was provided with such notice.

Also, the record shows that an examination is warranted to determine whether any of the Veteran's psychiatric disorders are directly related to military service.  The service treatment records show that in March 1958 the Veteran reportedly was nervous and had personnel trouble.  It was noted that the Veteran probably needed to follow-up with mental hygiene.  Another entry on the same day in March notes that the Veteran stated that he was nervous and would get the "shakes" so bad that he could not drink coffee; it also was noted that his lower right eyelid was purple.    

An October 1958 treatment record notes the Veteran was very nervous and had a 30-pound weight loss, and was found to be anorexic.  A July 1959 re-enlistment examination report notes that the Veteran's psychiatric clinical evaluation was abnormal in that he had extreme immaturity.  The reported noted that the Veteran was acceptable for duty that did not demand excessive or continuous responsibility.  The Report of Medical History in July 1959 also noted the Veteran's complaints of having then or ever having depression or excessive worry and nervous trouble of any sort.

After service, the Veteran had a head injury in February 1977 on a boat and was diagnosed with post-concussion syndrome.  He complained of headache, blurred vision, and dizziness.  A letter from the Veteran's physician dated in July 1978 also noted that the Veteran had post-traumatic syndrome.  He was granted SSA disability benefits in 1977 for chronic brain syndrome.  In April 1984, the Veteran sought VA mental health treatment.  It was noted that he could have masked depression underlying chronic pain.  

Subsequent VA treatment records show that in February 2000 the Veteran was given a provisional diagnosis of possible PTSD.  The Veteran reported in March 2000 that he had been unhappy for years and that he had been suffering from nightmares since 1961.  He said he was never in combat but was attacked by a native and watched a friend die.  The examiner noted that these events did not appear to traumatize him, but did have an impact on him.  He was not currently being treated.  The assessment was depressive disorder.  The examiner did not find that the Veteran had PTSD.  

An August 2000 VA treatment record shows an Axis I diagnosis of major depressive disorder; again the Veteran was not found to meet the criteria for PTSD.  In December 2000, he reported nightmares about Ethiopia and seeing dead bodies of children.  A January 2001 VA treatment record shows the Veteran reported ongoing intrusive thoughts about a horsewhipping he received while in service stationed in Ethiopia and the 1977 riverboat accident.  The assessment was PTSD.

As the record shows findings of nervous trouble and anorexia in service, a finding of a possibly injured eye in service, which is consistent with the Veteran's report of assault, post-service complaints of having nightmares since 1961 (the date of discharge) and being unhappy for years, and post-service diagnoses of depression and PTSD, a medical opinion is necessary to resolve this claim

The applicable law requires VA to deem an examination necessary to adjudicate a claim for service connection when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; the information or evidence indicates that the disability or symptoms may be associated with the claimant's active service; but, the file does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d)(2); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in- service event, injury, or disease; and, indication that the current disability may be associated with service or with another service-connected disability.  McClendon, 20 Vet. App. at 81. 

The Court cautioned in McClendon that an "absence of actual evidence is not substantive 'negative evidence.'" Id. at 85.  It further noted that an indication that a current disability "may" be associated with service is a low threshold.  Id. at 83.

In light of the Veteran's continued complaints referable to his mental health, as well as the current findings, and some question as to whether the claimed disabilities are related to the Veteran's military service, a remand for VA examination is necessary. 38 U.S.C.A. § 5103A ; McClendon, supra. 

Finally, as the case is being remanded, any recent treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to identify all VA and non-VA medical care providers that have treated him for any psychiatric problems since February 2012.  Make arrangements to obtain all records that he adequately identifies.

2.  Send the Veteran a notice letter addressing his service connection claim for an acquired psychiatric disorder to include PTSD and depression that includes the criteria for substantiating a PTSD claim based on personal assault, specifically the alternative forms of evidence that can be used to substantiate the claim.

3.  Thereafter, schedule the Veteran for a VA psychology examination with a psychologist or psychiatrist.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should state whether the Veteran has a present psychiatric disability, i.e., PTSD, depression, etc.

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any present psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's statements regarding his being assaulted by a local Ethiopian in service, and having a buddy killed during a training exercise; and his statements asserting symptoms in service and since his discharge from service.  

The examiner also should review the pertinent service treatment records, and post-service records of psychiatric treatment.  The examiner should acknowledge the service treatment records showing that in March 1958 the Veteran reportedly was nervous and had personnel trouble and that he stated that he was nervous and would get the "shakes" so bad that he could not drink coffee; the October 1958 treatment record noting that the Veteran was very nervous and had a 30-pound weight loss, and was found to be anorexic; the July 1959 re-enlistment examination report noting that the Veteran's psychiatric clinical evaluation was abnormal in that he had extreme immaturity; and the Report of Medical History in July 1959 noting the Veteran's complaints of having then or ever having depression or excessive worry and nervous trouble of any sort.

The examiner should provide a complete rationale for his/her opinion.  

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claim on appeal.  If the benefit sought remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


